DETAILED ACTION
This Office action is in response to Request for Continued Examination received 26 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 3 and 23, the claims fail to further limit the subject matter of the claims from which they depend because the subject matter of claims 3 and 23 is already included in claims 1 and 21, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-5, 7-11, 20-21, 23-25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (DE 102013218234 A1 using US 2016/0222901 A1 as English equivalent; hereinafter Adam) in view of Chiffey et al. (US 2015/0202600 A1; hereinafter Chiffey).
Regarding claims 1 and 3-4, Adam discloses an emission treatment system (Figure 3) for treating a flow of a combustion exhaust gas comprising: a lean-burn engine; a catalyst (nitrogen oxide storage catalyst) (see 2nd cc brick in Figure 3) for treating emissions from the lean-burn engine comprising a first layer having: a support material containing alumina or a mixed oxide containing alumina (aluminum oxide); a mixture or alloy of platinum and palladium disposed on the support material (aluminum oxide); and a NOx storage material which consists of lanthanum-doped ceria (cerium oxide doped with rare earth, wherein lanthanum is a rare earth element); and, a selective catalytic reduction catalyst system (see 3rd cc brick in Figure 3) or a selective catalytic reduction filter system located downstream of the catalyst (nitrogen oxide storage catalyst) (see 2nd cc brick in Figure 3); wherein the lean-burn engine is in fluid communication with the catalyst (nitrogen oxide storage catalyst) (paragraphs 0001-0002, 0024, 0028, 0031-0034, 0041, nd and 3rd cc brick) and wherein one or more SCR catalysts can be located on the nitrogen oxide storage catalysts).  Adam discloses the lean-burn engine being a gasoline/petrol engine and not a diesel engine.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Adam’s nitrogen oxide storage catalyst to treat a flow of exhaust gas from lean-burn diesel engines because Adam teaches that the present invention can be applied to the use of any nitrogen oxide storage catalyst in the exhaust gas of lean-burn engines, wherein lean burn engines include diesel engines (paragraphs 0002 and 0028).  Additionally, known work in lean-burn engine exhaust may prompt variations of it for use in the same field if the variations are predictable to a person having ordinary skill in the art.  The modified Adam does not disclose the NOx storage material comprising 1.0-15 mol% lanthanum or 2.0-14 mol% lanthanum.  However, the modified Adam discloses that the NOx storage material can also be a cerium-zirconium mixed oxide doped with 0.5 to 10 wt% lanthanum (paragraph 0032).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included 0.5 to 10 wt% of lanthanum in the modified Adam NOx storage material, which falls within or overlaps the claimed ranges, because Adam discloses that this amount of lanthanum is preferable to store nitrogen oxide and react with nitrogen dioxide to give the appropriate nitrates (paragraph 0032).  The modified Adam does not disclose the first layer not comprising rhodium.  Chiffey, however, teaches a similar NOx storage catalyst (Figure 1) comprising a first layer [1] having: a mixture or alloy of platinum and palladium disposed wherein the first layer [1] does not comprise rhodium (paragraphs 0028, 0038-0041, 0045-0047, 0049, 0054-0056, 0078, 0092, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Adam first layer to not comprise rhodium because Chiffey teaches that this configuration obtains advantageous light off activity and relatively stable catalyst activity over the catalyst’s lifetime (paragraphs 0016, 0041, 0047, and 0092).
Regarding claim 5, the modified Adam discloses the emission treatment system of claim 1, wherein the NOx storage material is substantially free of barium (paragraph 0032; wherein compounds of Ba are one of several preferred basic storage materials (along with compounds of Mg, Sr, and Ca) but not required).
Regarding claim 7, the modified Adam discloses the emission treatment system of claim 1, wherein the first layer is substantially free of alkali metals (paragraphs 0031-0034; wherein the first layer does not comprise Li, Na, K, Rb, Cs, or Fr).
Regarding claim 8, the modified Adam discloses the emission treatment system of claim 1, wherein the first layer is substantially free of molecular sieves (paragraphs 0031-0034; wherein the first layer does not contain zeolite or zeolite-like structures).
Regarding claim 9, the modified Adam discloses the emission treatment system of claim 1, wherein the first layer is substantially free of dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb) and yttrium (Y) (paragraphs 0031-0034; wherein the first layer does not contain other rare earth elements).
Regarding claim 10, the modified Adam discloses the emission treatment system of claim 1 further comprising a metal or ceramic substrate (carrier body made of ceramic or metal) and wherein said catalyst (nitrogen oxide storage catalyst) is disposed (i.e., wall coated) on said substrate (carrier body made of ceramic or metal) or is extruded to form said substrate (paragraph 0032). 
Regarding claim 11, the modified Adam discloses the emission treatment system of claim 10, wherein the substrate (carrier body made of ceramic or metal) is a flow-through monolith (flow honeycomb) or a filter monolith (carrier body on or in a particle filter) (paragraph 0032).
Regarding claim 20, the modified Adam discloses a method of treating an exhaust gas from a lean-burn diesel engine comprising contacting the exhaust gas with the emission treatment system (Figure 3) according to claim 1, wherein the exhaust gas is at a temperature of 180 to 300 󠇔°C (paragraphs 0015, 0017, 0028, and Figure 3; wherein exhaust gas within the claimed temperature window contacts the system).
Regarding claim 21, Adam discloses a catalyst (nitrogen oxide storage catalyst) (see 2nd cc brick in Figure 3) for treating emissions from a lean-burn engine comprising a first layer having: a support material containing alumina or a mixed oxide containing alumina (aluminum oxide); a mixture or alloy of platinum and palladium disposed on the support material (aluminum oxide); and a NOx storage material which consists of lanthanum-doped ceria (cerium oxide doped with rare earth, wherein lanthanum is a rare earth element) (paragraphs 0001-0002, 0024, 0028, 0031-0034, 0041, 0045, and Figure 3).  Adam discloses the lean-burn engine being a gasoline/petrol engine and not a diesel engine.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Adam’s nitrogen oxide storage catalyst to treat a flow of exhaust gas from lean-burn diesel engines because Adam teaches that the present invention can be applied to the use of any nitrogen oxide storage catalyst in the exhaust gas of lean-burn engines, wherein lean burn engines include diesel engines (paragraphs 0002 and 0028).  Additionally, known work in lean-burn engine exhaust may prompt variations of it for use in the same field if the variations are predictable to a person having ordinary skill in the art.  The modified Adam does not disclose the NOx storage material comprising 1.0-15 mol% lanthanum or 2.0-14 mol% lanthanum.  However, the modified Adam discloses that the NOx storage material can also be a cerium-zirconium mixed oxide doped with 0.5 to 10 wt% lanthanum (paragraph 0032).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included 0.5 to 10 wt% of lanthanum in the modified Adam NOx storage material, which falls within or overlaps the claimed ranges, because Adam discloses that this amount of lanthanum is preferable to store nitrogen oxide and react with nitrogen dioxide to give the appropriate nitrates (paragraph 0032).  The modified Adam does not disclose the first layer not comprising rhodium.  Chiffey, however, teaches a similar NOx storage catalyst (Figure 1) comprising a first layer [1] having: a mixture or alloy of platinum and palladium disposed on a support material (refractory wherein the first layer [1] does not comprise rhodium (paragraphs 0028, 0038-0041, 0045-0047, 0049, 0054-0056, 0078, 0092, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Adam first layer to not comprise rhodium because Chiffey teaches that this configuration obtains advantageous light off activity and relatively stable catalyst activity over the catalyst’s lifetime (paragraphs 0016, 0041, 0047, and 0092).
Regarding claim 25, the modified Adam discloses the catalyst of claim 21, wherein the NOx storage material is substantially free of barium (paragraph 0032; wherein compounds of Ba are one of several preferred basic storage materials (along with compounds of Mg, Sr, and Ca) but not required).
Regarding claim 27, the modified Adam discloses the catalyst of claim 21, wherein the first layer is substantially free of alkali metals (paragraphs 0031-0034; wherein the first layer does not comprise Li, Na, K, Rb, Cs, or Fr).
Regarding claim 28, the modified Adam discloses the catalyst of claim 21, wherein the first layer is substantially free of molecular sieves (paragraphs 0031-0034; wherein the first layer does not contain zeolite or zeolite-like structures).
Regarding claim 29, the modified Adam discloses the catalyst of claim 21, wherein the first layer is substantially free of dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb) and yttrium (Y) (paragraphs 0031-0034; wherein the first layer does not contain other rare earth elements).
Regarding claim 30, the modified Adam discloses a catalyst article for absorbing NOx comprising a metal or ceramic substrate (carrier body made of ceramic or metal) and a catalyst (nitrogen oxide storage catalyst) according to claim 21, wherein said catalyst (nitrogen oxide storage catalyst) is disposed (i.e., wall coated) on the substrate (carrier body made of ceramic or metal) or is extruded to form the substrate (paragraph 0032). 
Regarding claim 31, the modified Adam discloses the catalyst article of claim 30, wherein the substrate (carrier body made of ceramic or metal) is a flow-through monolith (flow honeycomb) or a filter monolith (carrier body on or in a particle filter) (paragraph 0032).
Regarding claim 32, the modified Adam discloses an emission treatment system (Figure 3) for treating a flow of a combustion exhaust gas comprising a lean-burn diesel engine and the catalyst (nitrogen oxide storage catalyst) of claim 21; wherein the lean-burn diesel engine is in fluid communication with the catalyst (nitrogen oxide storage catalyst) (paragraphs 0041, 0045, and Figure 3).
Regarding claim 33, the modified Adam discloses the emission treatment system of claim 32, further comprising one or more of a selective catalytic reduction catalyst system (see 3rd cc brick in Figure 3), a particulate filter, a selective catalytic reduction filter system, a passive NOx adsorber, and a three-way catalyst system (see 1st cc brick in Figure 3) (paragraphs 0028, 0041, 0045, and Figure 3; wherein the emission treatment system contains two downstream nitrogen oxide storage catalysts (2nd and 3rd cc brick) and wherein one or more SCR catalysts can be located on the nitrogen oxide storage catalysts).
Regarding claim 34, the modified Adam discloses a method of treating an exhaust gas from an internal combustion engine comprising contacting the exhaust gas with the catalyst of claim 21, wherein the exhaust gas is at a temperature of 180 to 300 󠇔°C (paragraphs 0015, 0017, 0028, and Figure 3; wherein exhaust gas within the claimed temperature window contacts the system).

Response to Arguments
Regarding the response received 26 April 2021, no arguments were filed.  Additionally, new art to Chiffey was cited as outlined in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Koberstein et al. (5,001,103) which teaches the benefit of having a platinum/palladium catalyst that is free of rhodium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746